Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-21724 Registrant Name: Nicholas  Applegate International & Premium Strategy Fund Address of Principal Executive Offices: 1345 Avenue of the Americas New York, New York 10105 Name and Address of Agent for Service: Lawrence G. Altadonna  1345 Avenue of the Americas New York, New York 10105 Registrants telephone number, including area code: 212-739-3371 Date of Fiscal Year End: 2/28/2007 Date of Reporting Period: 11/30/2006 Form N-Q is to be used by the registered management investment company, other than a small business investment company registered on Form N-5 (
